 



EXHIBIT 10.121
AMENDMENT GAAMD-STAR072307-02 to
PROVIDER MASTER SERVICES AGREEMENT
This Amendment GAAMD-STAR072307-02 effective as of the date it has been signed
by both parties (“Effective Date”), between StarTek USA, Inc. (“StarTek”), a
Delaware corporation, and AT&T Mobility LLC, (“AT&T Mobility”) a Delaware
limited liability company, on behalf of itself and its Affiliates, amends that
certain Provider Master Service Agreement dated January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.  
Section 8. “Term and Extension of Relationship” of the MSA is hereby deleted in
its entirety and it is replaced by the following:
       
“8. Term and Extension of Relationship
       
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
November 29, 2007.”

3. Except as amended by this Amendment GAAMD-STAR072307-02, the MSA and all
responsibilities are not otherwise modified, revoked or superseded and remain in
full force and effect.
IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

     
AT&T Services, Inc.
  StarTek USA, Inc.
on behalf off AT&T Mobility LLC
   
 
   
By: /s/ RICHARD STEADMAN
  By: /s/ PATRICK M. HAYES
 
   
Printed Name: Richard Steadman
  Printed Name: Patrick M. Hayes
 
   
Title: Director — GSS
  Title: COO
 
   
Date: 11/1/07
  Date: 10/5/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.121
AMENDMENT GAAMD-STAR072307-06 To
STATEMENT OF WORK
This Amendment GAAMD-STAR072307-06 effective as of the date it has been signed
by both parties (“Effective Date”), between StarTek USA, Inc. (“StarTek”), a
Delaware corporation, and AT&T Mobility LLC, (“AT&T Mobility”) a Delaware
limited liability company, on behalf of itself and its Affiliates, amends the
statement of work described below.
RECITALS
WHEREAS, AT&T Wireless and StarTek entered into a Provider Master Service
Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless and StarTek executed Amendment No. 001 dated April 1, 2004
to the MSA incorporating a Statement of Work (“SOW”) to provide services to AT&T
Wireless;
WHEREAS AT&T Wireless Services, Inc. assigned its rights and delegated its
duties under the MSA and all statements of work thereunder to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the of the SOW;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the SOW as follows:
1. Section IV. “Term” of the SOW is hereby deleted in its entirety and it is
replaced by the following:
“IV. ‘Term’ This SOW shall begin on April 1, 2004 (“Effective Date”) and end on
November 29, 2007.”
2. Except as amended by this Amendment GAAMD-STAR072307-06, the SOW is not
otherwise modified, revoked or superseded and remain in full force and effect.
IN WITNESS WHEREOF, the parties execute this Amendment as of the Effective Date.

     
AT&T Services
  StarTek USA, Inc.
on behalf of AT&T Mobility LLC
   
 
   
By: /s/ JEFFREY A. ROLSTEN
  By: /s/ PATRICK M. HAYES
 
   
Printed Name: Jeffrey A. Rolsten
  Printed Name: Patrick M. Hayes
 
   
Title: Executive Director
  Title: COO
 
   
Date: 10/18/07
  Date: 10/5/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

 